DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 5 August 2022.
Claims 1-20 are pending. Claims 1, 9, and 17 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
With respect to claim 17, the applicant discloses:
“accessing a dataset
a step for detecting a set of insights for visualization from the dataset
a step for determining insight visualizations for the set of insights; and 
generating, for inclusion in a user interface of a data visualization system, selectable interface elements configured for presenting the determined insight visualizations for the dataset”
The steps of “detecting a set of insights for visualization from the dataset” and “determining insight visualizations for the set of insights” describe an evaluation a person can perform mentally and therefore recites an abstract idea (mental process).
The claim recites additional elements of “accessing a dataset” and “generating, for inclusion in a user interface of a data visualization system, selectable interface elements configured for presenting the determined insight visualizations for the dataset.”
The first of these elements, “accessing a dataset” amounts to gathering data for use in the claimed process. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)).
	The second element, “generating, for inclusion in a user interface of a data visualization system, the selectable interface elements configured for presenting the determined insight visualizations for the dataset” amounts to instructions to apply an exception. Specifically, the claims recite applying the steps of the mental process on a computer to generate the display and fail to recite details of how a solution to the problem is accomplished (MPEP 2106.05(f)(1)). For these reasons, claim 17 is non-statutory.
	With respect to claim 18, the applicant recites limitations describing an evaluation that a person can perform mentally and therefore recites an abstract idea (mental process).
	With respect to claim 19, the applicant recites limitations describing an evaluation that a person can perform mentally and therefore recites an abstract idea (mental process).
	With respect to claim 20, the applicant discloses:
	receiving feedback from a selectable interface element, the feedback indicating a preference on one or more of the insight visualization, the insight, or the insight type
	accessing a second dataset
	generating an insight score for each insight detected from the second dataset according to the preference
	generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights
	determining a visualization for each insight of the selected set of insights according to the preference
	generating, for inclusion in the user interface of the data visualization system, a second set of selectable interface elements configured for presenting the determined insight visualizations from the second dataset, wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the set of insights
The steps of “receiving feedback, the feedback indicating a preference on one or more of the insight visualization, the insight, or the insight type,” “generating an insight score for each insight detected from the second dataset according to the preference,” “generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights,” and “determining a visualization for each insight of the selected set of insights according to the preference” describe an evaluation a person can perform mentally and therefore recites an abstract idea (mental process).
The claim recites additional elements of “accessing a second dataset” and “generating, for inclusion in the user interface of the data visualization system, a second set of selectable interface elements configured for presenting the determined insight visualizations from the second dataset, wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the set of insights.”
The first of these elements, “accessing a second dataset” amounts to gathering data for use in the claimed process. Such limitations are considered insignificant extra-solution activity (MPEP 2106.05(g)).
	The second element, “generating, for inclusion in the user interface of the data visualization system, a second set of selectable interface elements configured for presenting the determined insight visualizations from the second dataset, wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the set of insights” amounts to instructions to apply an exception. Specifically, the claims recite applying the steps of the mental process on a computer to generate the display and fail to recite details of how a solution to the problem is accomplished (MPEP 2106.05(f)(1)). For these reasons, claim 20 is non-statutory.

Participation in DSMER Pilot Program
It is noted that the applicant has accepted the invitation to participate in the DSMER Pilot Program by filing a completed request form PTO/SB/456 with a timely response to this Office action on 14 June 2022.
The applicant is reminded that this defers presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewan et al. (US 2014/0282184, published 18 September 2014, hereafter Dewan).
As per independent claim 17, Dewan discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
accessing a dataset (paragraph 0026)
a step for detecting a set of insights for visualization from the dataset (paragraphs 0033-0034 and 0052)
a step for determining insight visualizations for the set of insights (paragraphs 0033-0034 and 0052)
generating, for inclusion in a user interface of a data visualization system, selectable interface elements configured for presenting the determined insight visualizations from the dataset (Figure 4; paragraphs 0037-0038, 0052, and 0064: Here, a user is presented with a plurality of insight types based upon the data they are viewing. The user is then able to select from one or more scored insights, tailored to the visualization type to view the insights)
As per dependent claim 18, Dewan and Tuchman disclose the limitations similar to those in claim 17, and the same rejection is incorporated herein. Dewan discloses wherein arranging the selectable interface elements in the user interface according to the insight scores of the set of selected insights comprises grouping the selectable interface elements representing the insight visualizations for the set of selected insights into groups according to the insight types of the respective insights, each group corresponding to one insight type (paragraph 0052: Here, insight types are based upon the underlying reports/visualizations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Dewan et al. (US 2014/0282184, published 18 September 2014, hereafter Dewan) and further in view of Tuchman et al. (US 2016/0162588, published 9 June 2016, hereafter Tuchman).
As per dependent claim 19, Dewan and Tuchman disclose the limitations similar to those in claim 18, and the same rejection is incorporated herein. Dewan discloses wherein arranging the selectable interface elements in the user interface according to the insight scores of the set of selected insights comprises grouping the selectable interface elements representing the insight visualizations for the set of selected insights into groups according to the insight types of the respective insights, each group corresponding to one insight type (paragraph 0052: Here, insight types are based upon the underlying reports/visualizations).
Dewan fails to specifically disclose:
ordering the groups according to values of the respective insight type scores of the insight types corresponding to the groups
ordering the selectable interface elements representing the insight visualizations for the set of selected insights within each group according to values of the respective insight scores of the corresponding insights
However, Tuchman discloses:
ordering the groups according to values of the respective insight type scores of the insight types corresponding to the groups (paragraphs 0266 and 0374)
ordering the selectable interface elements representing the insight visualizations for the set of selected insights within each group according to values of the respective insight scores of the corresponding insights (paragraphs 0266 and 0374)
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
As per dependent claim 20, Dewan and Tuchman discloses the limitations similar to those in claim 18, and the same rejection is incorporated herein. Dewan discloses:
receiving feedback from a selectable interface element, the feedback indicating a preference on one or more of the insight visualizations, the insight, or the insight type (paragraph 0035)
determining a visualization for each insight of the selected set of insights according to the preference (paragraphs 0052 and 0064)
generating, for inclusion in the user interface of the data visualization system, a second set of selectable interface elements configured for presenting the determined insight visualization from the second dataset (Figure 4; paragraphs 0037-0038, 0052, and 0064)
Dewan fails to specifically disclose:
accessing a second dataset
generating an insight score for each insight detected from the second dataset according to the preference
generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights
determining a selected set of insights and a selected set of insight types for the second dataset
wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the selected set of insights
However, Tuchman, which is analogous to the claimed invention because it is directed toward scoring insights, discloses:
generating an insight score for each insight detected from the second dataset according to the preference (paragraph 0366)
generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights (paragraphs 0366 and 0374)
determining a selected set of insights and a selected set of insight types for the second dataset (paragraphs 0366 and 0374)
wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the selected set of insights (paragraphs 0366 and 0374)
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
Finally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that accessing a second dataset was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Dewan-Tuchman, as it would have enabled the user to perform processing on multiple different sets of data. This would have provided the advantage of allowing for insights to be applied to different datasets.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dewan and further in view of Tuchman and further in view of O’Hara et al. (US 2021/0365471, filed 19 May 2020, hereafter O’Hara).
As per independent claim 1, Dewan discloses a computer-implemented method in which a data visualization system performs operations comprising:
accessing a dataset comprising data entries (paragraph 0026)
detecting insights from the dataset, wherein an insight comprises relationships among variables or the data entries in the dataset, wherein subsets of the detected insights have respective insight types, and wherein an insight type comprises a set of insights having common characteristics in the relationships in the dataset (paragraphs 0033-0034 and 0052)
determining, for a selected insight type, a set of selected insights that have higher insight scores as compared to unselected insights that are of the selected insight type and that are excluded from the set of selected insights (paragraph 0037)
determining insight visualizations for the set of selected insights, respectively (paragraphs 0052 and 0064)
generating, for inclusion in a user interface of the data visualization system, selectable interface elements configured for invoking an editing tool for updating the determined insight visualizations from the dataset (Figure 4; paragraphs 0037-0038, 0052, and 0064: Here, a user is presented with a plurality of insight types based upon the data they are viewing. The user is then able to select from one or more scored insights, tailored to the visualization type to view the insights)
Dewan fails to specifically disclose:
computing insight type scores for the insight types, respectively, wherein each insight type score is computed from a combination of insight scores for a respective subset of the detected insights, wherein an insight score indicates a relationship strength for the variables or data entries in the dataset
determining a selected insight type for the dataset having a higher insight type score as compared to unselected insight types
wherein the selectable interface elements are arranged in the user interface according to the insight scores of the set of selected insights
However, Tuchman, which is analogous to the claimed invention because it is directed toward scoring insights, discloses:
computing insight type scores for the insight types, respectively, wherein each insight type score is computed from a combination of insight scores for a respective subset of the detected insights, wherein an insight score indicates a relationship strength for the variables or data entries in the dataset (paragraph 0366)
determining a selected insight type for the dataset having a higher insight type score as compared to unselected insight types (paragraphs 0366 and 0374)
wherein the selectable interface elements are arranged in the user interface according to the insight scores of the set of selected insights (paragraphs 0366 and 0374)
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
Dewan fails to specifically disclose calculating relationships among variables or data entries in the dataset. However, O’Hara, which is analogous to the claimed invention because it is directed toward generating insights, discloses calculating relationships among variables or data entries in the dataset (paragraph 0044). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined O’Hara with Dewan, with a reasonable expectation of success, as it would have allowed for identifying relationships and generating insights. This would have allowed for creating and maintaining relationships between data items, providing a user with the advantage of scoring and categorizing data. 
As per dependent claim 2, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Dewan discloses wherein arranging the selectable interface elements in the user interface according to the insight scores of the set of selected insights comprises grouping the selectable interface elements representing the insight visualizations for the set of selected insights into groups according to the insight types of the respective insights, each group corresponding to one insight type (paragraph 0052: Here, insight types are based upon the underlying reports/visualizations).
Dewan fails to specifically disclose:
ordering the groups according to values of the respective insight type scores of the insight types corresponding to the groups
ordering the selectable interface elements representing the insight visualizations for the set of selected insights within each group according to values of the respective insight scores of the corresponding insights
However, Tuchman discloses:
ordering the groups according to values of the respective insight type scores of the insight types corresponding to the groups (paragraphs 0266 and 0374)
ordering the selectable interface elements representing the insight visualizations for the set of selected insights within each group according to values of the respective insight scores of the corresponding insights (paragraphs 0266 and 0374)
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
As per dependent claim 3, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Tuchman discloses wherein detecting the insights from the dataset comprises detecting each of the insights using one or more insight detection tools, wherein the insight score of each of the insights is calculated by combining scores generated by the corresponding one or more insight detection tools (paragraph 0374).
As per dependent claim 4, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Tuchman discloses wherein each of the data entries in the dataset comprises a plurality of data attributes (paragraphs 0358-0360) and an insight having an insight type is detected using an attribute combination comprising a subset of data attributes out of the plurality of data attributes of the data entries, the attribute combination being determined according to the insight type (paragraphs 0366 and 0374).
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
As per dependent claim 5, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 4, and the same rejection is incorporated herein. Dewan discloses wherein the plurality of data attributes are classified into categorical data attributes (Figure 4; paragraphs 0037-0038, 0052, and 0064) and selecting the one or more insight detection tools according to the classifications of the subset of data attributes in the corresponding attribute combination (Figure 4; paragraphs 0037-0038, 0052, and 0064). 
Dewan fails to specifically disclose categorical and numerical data attributes. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to classify attributes as categorical and numerical data. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Dewan, with a reasonable expectation of success, as it would have enabled a user classify contents based upon categorical and numerical data. This would have allowed the user to identify contents based upon multiple attributes, thereby providing further means for sorting insights.
As per dependent claim 6, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Tuchman discloses wherein determining an insight visualization for an insight in the selected set of insights comprises selecting an insight visualization from a set of candidate insight visualizations according to at least the classification of the subset of data attributes in the attribute combination corresponding to the insight (paragraphs 0366 and 0374). 
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
As per dependent claim 7, Dewan, Tuchman, and O’Hara discloses the limitations similar to those in claim 1, and the same rejection is incorporated herein. Dewan discloses:
receiving feedback from a selectable interface element, the feedback indicating a preference on one or more of the insight visualizations, the insight, or the insight type (paragraph 0035)
determining a visualization for each insight of the selected set of insights according to the preference (paragraphs 0052 and 0064)
generating, for inclusion in the user interface of the data visualization system, a second set of selectable interface elements configured for presenting the determined insight visualization from the second dataset (Figure 4; paragraphs 0037-0038, 0052, and 0064)
Dewan fails to specifically disclose:
accessing a second dataset
generating an insight score for each insight detected from the second dataset according to the preference
generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights
determining a selected set of insights and a selected set of insight types for the second dataset
wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the selected set of insights
However, Tuchman, which is analogous to the claimed invention because it is directed toward scoring insights, discloses:
generating an insight score for each insight detected from the second dataset according to the preference (paragraph 0366)
generating an insight type score for each insight type of the detected insights using the insight scores of the detected insights (paragraphs 0366 and 0374)
determining a selected set of insights and a selected set of insight types for the second dataset (paragraphs 0366 and 0374)
wherein the second set of selectable interface elements are arranged in the user interface according to the insight scores of the selected set of insights (paragraphs 0366 and 0374)
It would have obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Tuchman with Dewan, with a reasonable expectation of success, as it would have enabled for ranking and sorting insights. This would have provided the user with the advantage of identifying appropriate insights for application to visualizations. This would have provided the user with the advantage filtering insights that are not applicable, thereby providing the user with significant time savings.
Finally, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that accessing a second dataset was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Dewan-Tuchman, as it would have enabled the user to perform processing on multiple different sets of data. This would have provided the advantage of allowing for insights to be applied to different datasets.
As per dependent claim 8, Dewan, Tuchman, and O’Hara disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Dewan fails to specifically disclose aggregating two or more of the data entries to generate aggregated data entries, wherein each of the insights is detected from the aggregated data entries. However, the examiner takes official notice that aggregating data entries was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Dewan-Tuchman, as it would have allowed a user to perform insight processing on aggregate data. This would have provided the advantage of scoring insights based upon aggregated data.
With respect to claims 9-16, the applicant discloses the limitations substantially similar to those in claims 1-9, respectively. Claims 9-16 are similarly rejected.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Dewan, Tuchman, and O’Hara.

Applicant's arguments filed with respect to the 35 USC 102 and 35 USC 103 rejections of claims 17-20 have been fully considered but they are not persuasive.
The applicant states that claim 17 recites limitations similar to those in claim 1 (page 13). However, while claim 17 may recite a similar invention, the claim is not recited with the same level of specificity. Further, the claim fails to incorporate the newly amended limitation presented with respect to claims 1-16. Therefore, claims 17-20 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144